DETAILED ACTION
	This action is responsive to the application No.16/793,949 filed on 2/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered.

Election/Restrictions
Applicant’s election without traverse of Species I, (Fig. 1), in the reply filed on 02/03/2011 is acknowledged.  Applicant further elected Modification A1 as impurity concentration in second and third layers as shown in Figure 2; and Modification B1 as mentioned in paragraph 0022 of specification has described the drain electrode D1 as a second electrode formed on the second surface 110b of the conductive substrate 110 as shown in Figure 1.
The features recited in claim 6 do not pertain to elected species (species I, modification A1 and B1) and are drawn a non-elected species (Fig. 4 corresponding to modification A2), without traverse.  Accordingly, claim 6 is withdrawn from consideration.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 20190035882 A1), hereinafter Takeuchi.

Regarding claim 1, Takeuchi teaches a semiconductor device including a gate electrode (element 8 in Fig. 1  of Takeuchi annotated below) comprising: a first semiconductor layer (layer 2) with a first conduction type (n type); a second semiconductor layer (layer 3a) with a second conduction type (p type) formed on the first semiconductor layer, the second conduction type being opposite to the first conduction type; a third semiconductor layer (layer 3b) with the second conduction type formed on the second semiconductor layer; a fourth semiconductor layer (layer 4) with the first conduction type formed on the third semiconductor layer, respective semiconductor layers from the first to the fourth semiconductor layer; a first electrode (marked in Fig.1 annotated below) contacted with at least one of the second semiconductor layer and the third semiconductor layer (see Fig. 1; first electrode contacts both second and third semiconductor layers); a second electrode for the first semiconductor layer (second electrode marked in Fig. 1 annotated below); and a third electrode (element 9) for the fourth semiconductor layer, wherein the second semiconductor layer and the third semiconductor layer induce or eliminate a channel by a gate voltage (for N-Channel MOSFET, the source is connected to ground; applying positive gate voltage will induce a channel near the gate; for  P-channel MOSFET, the source is connected to the power rail Vcc; in order to allow current to flow the gate needs to be pulled to ground; when positive gate voltage is applied the channel is eliminated and the MOSFET turns off) at side walls thereof near the gate electrode, and a carrier concentration of the third semiconductor layer is lower than a carrier concentration of the second semiconductor layer (see paragraph 0023 and 0024 of Takeuchi which explains that carrier concentration of third layer is lower than the carrier concentration of second layer; there is  typo in US 20190035882 A - in several places the low concentration has been denoted as 3a in place of 3b; paragraph 0023 shows the correct information).  

    PNG
    media_image1.png
    519
    683
    media_image1.png
    Greyscale

           
            Regarding claim 2, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, the semiconductor device comprising: a recess (see Fig. 1 annotated above; recess has been highlighted) passing through the fourth semiconductor layer (layer 4) and reaching at least one of the second semiconductor layer (layer 3a) and the third semiconductor layer (layer 3b), wherein the first electrode is formed in the recess (see Fig. 1 annotated above: first electrode is formed in the recess area which has been marked in the figure).  
            Regarding claim 3, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, the semiconductor device comprising: a conductive substrate (layer 1 in Fig.1 annotated above) with first conduction type (n type, see Fig 1. Annotated above).  
            Regarding claim 4, Takeuchi teaches the semiconductor device including a gate electrode according to claim 3, wherein the first semiconductor layer  (layer 2) is formed on the conductive substrate (layer 1; see Fig.1 annotated above).  
            Regarding claim 5, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, wherein an impurity concentration of the third semiconductor layer is lower than an impurity concentration of the second semiconductor layer (see paragraph 0024 of Takeuchi which explains that carrier concentration of third layer is lower than the carrier concentration of second layer).   
            Regarding claim 7, Takeuchi teaches the semiconductor device including a gate 21electrode according to claim 1, wherein the first electrode is in contact with both the second (layer 3a) semiconductor layer and the third (layer 3b) semiconductor layer (see Fig.1 of Takeuchi annotated above which shows the first electrode is in contact with both the second semiconductor layer and the third semiconductor layer).  
            Regarding claim 8, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, wherein the carrier concentration of the third semiconductor layer is not more than 0.6 times the carrier concentration of the second semiconductor layer (see paragraph 0024 of Takeuchi which explains that carrier concentration specifics of third layer and second layer).   .  
            Regarding claim 9, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, wherein the gate electrode is formed in a trench passing through the fourth semiconductor layer (layer 4), the third semiconductor layer (layer 3b), and the second semiconductor layer (layer 3a), and reaching the middle of the first semiconductor layer (layer 2; see Fig 1 annotated above).  
            Regarding claim 10, Takeuchi teaches he semiconductor device including a gate electrode according to claim 3, wherein the second electrode (layer 10) is contacted with at 
            Regarding claim 11, Takeuchi teaches he semiconductor device including a gate electrode according to claim 1, wherein each of the third semiconductor layer (layer 3b) and the second semiconductor layer (layer 3a) has a uniform thickness and a flat surface (see Fig.1 annotated above; third and second semiconductor layers have uniform thickness and flat surfaces).  
            Regarding claim 12, Takeuchi teaches the semiconductor device including a gate electrode according to claim 1, wherein the impurity concentration of the third semiconductor (layer 3b) layer has a uniform concentration in an entire area of the third semiconductor layer (see paragraph 24 and 74).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20190035882 A1), hereinafter Takeuchi.
            Regarding claim 13, Takeuchi teaches the semiconductor device including a gate electrode according to claim 12, wherein a thickness of the third semiconductor layer (layer 3b) is any value from 0.2 micron to 1.0 micron (see paragraph 0023 and 0024; there is  typo in US 20190035882 A - in several places the low concentration has been denoted as 3a in place of 3b; paragraph 0023 shows the correct information). Takeuchi teaches an overlapping range from 0.2 to 0.5 micron in the prior art. It will be prima facie obvious to one of ordinary skill in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUBRATAKUMAR MANDAL/Examiner, Art Unit 2822                                                                                                                                                                                                        
/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822